Exhibit 10.2

EXECUTION VERSION

IMPORTANT NOTE:

EACH PARTY HERETO MUST EXECUTE THIS AGREEMENT OUTSIDE THE REPUBLIC OF AUSTRIA
AND EACH LENDER MUST BOOK ITS LOAN AND RECEIVE ALL PAYMENTS OUTSIDE THE REPUBLIC
OF AUSTRIA. TRANSPORTING OR SENDING THE ORIGINAL OR ANY CERTIFIED COPY OF THIS
AGREEMENT OR THE RESTATED CREDIT AGREEMENT REFERRED TO HEREIN OR ANY OTHER
CREDIT DOCUMENT OR ANY NOTICE OR OTHER COMMUNICATION (INCLUDING BY EMAIL OR
OTHER ELECTRONIC TRANSMISSION) INTO OR FROM THE REPUBLIC OF AUSTRIA MAY RESULT
IN THE IMPOSITION OF AN AUSTRIAN STAMP DUTY ON THE CREDIT FACILITY PROVIDED FOR
IN SUCH RESTATED CREDIT AGREEMENT, WHICH MAY BE FOR THE ACCOUNT OF THE PARTY
WHOSE ACTIONS RESULT IN SUCH IMPOSITION. COMMUNICATIONS REFERENCING THIS
AGREEMENT OR SUCH CREDIT AGREEMENT SHOULD NOT BE ADDRESSED TO RECIPIENTS IN, OR
SENT BY PERSONS LOCATED IN, THE REPUBLIC OF AUSTRIA AND PAYMENTS SHOULD NOT BE
MADE TO BANK ACCOUNTS IN THE REPUBLIC OF AUSTRIA. SEE ALSO SECTION 9.20 OF SUCH
RESTATED CREDIT AGREEMENT AND A MEMORANDUM FROM AUSTRIAN COUNSEL FOR THE
GOODYEAR TIRE & RUBBER COMPANY WHICH IS AVAILABLE UPON REQUEST FROM THE
ADMINISTRATIVE AGENT.

AMENDMENT AND RESTATEMENT AGREEMENT dated as of May 12, 2015 (this “Amendment
Agreement”), in respect of (a) the AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (the “Credit Agreement”) dated as of April 20, 2011, as amended, among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., GOODYEAR
DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A., the Lenders
parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative agent, and
JPMORGAN CHASE BANK, N.A., as collateral agent and (b) the MASTER GUARANTEE AND
COLLATERAL AGREEMENT (the “Master Guarantee and Collateral Agreement”) dated as
of March 31, 2003, as amended and restated as of February 20, 2004, as further
amended and restated as of April 8, 2005, as amended as of April 20, 2007 and as
amended as of April 20, 2011 among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR
DUNLOP TIRES EUROPE B.V., the other Subsidiaries of THE GOODYEAR TIRE & RUBBER
COMPANY identified as Grantors and Guarantors therein and JPMORGAN CHASE BANK,
N.A. as collateral agent.

Goodyear and the Borrowers have requested that the Credit Agreement be amended
and restated as set forth in Section 4 below and the Master Guarantee and



--------------------------------------------------------------------------------

Collateral Agreement be amended as set forth in Section 4 below and the parties
hereto are willing to so amend the Credit Agreement and the Master Guarantee and
Collateral Agreement.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1. Defined Terms. (a) As used in this Amendment Agreement, the following
terms have the meanings specified below:

“Amended MGCA” shall mean the Master Guarantee and Collateral Agreement, as
amended in accordance with Section 4.

“Assigned Interest” shall have the meaning assigned to such term in
Section 4(iii).

“Daylight Commitment” shall mean, for each Daylight Lender party hereto on the
Effective Date, the obligation of such Lender to make loans (“Daylight Loans”)
on the Effective Date in an amount equal to the amount set forth opposite the
name of such Daylight Lender on Schedule 1 to this Amendment Agreement under the
caption “Daylight Loans”.

“Daylight Lender” shall mean a lender that will become on the Effective Date a
Lender under the Restated Credit Agreement.

“Effective Date” shall have the meaning assigned to such term in Section 2.

“Existing Administrative Agent” shall mean JPMEL, as administrative agent under
the Pre-Restatement Credit Agreement.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“JPMEL” means J.P. Morgan Europe Limited.

“New Administrative Agent” shall mean JPMEL, as administrative agent under the
Restated Credit Agreement.

“Pre-Restatement Credit Agreement” shall mean the Credit Agreement immediately
before its amendment and restatement in accordance with Section 4(i)(A).

“Restated Credit Agreement” shall mean the Credit Agreement, as amended and
restated in accordance with Section 4(i)(A).

(b) On and after the effectiveness of the Restated Credit Agreement, (i) the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”
and words of similar import, as used (A) in the Restated Credit Agreement,
shall, unless the

 

2



--------------------------------------------------------------------------------

context otherwise requires, refer to the “Agreement” as defined in the Restated
Credit Agreement, and the term “Credit Agreement”, as used in the Credit
Documents, shall mean the Restated Credit Agreement and (B) in the Amended MGCA,
shall, unless the context otherwise requires, refer to the Master Guarantee and
Collateral Agreement as amended hereby, and the terms “Master Guarantee and
Collateral Agreement” or “Guarantee and Collateral Agreement”, as used in the
Credit Documents, shall mean the Amended MGCA, and (ii) each reference in each
Credit Document to any Section of Article II of the Credit Agreement shall be
deemed amended to conform to the changes in Section numbers made in the Restated
Credit Agreement. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Restated Credit Agreement or, if not
defined therein, the Pre-Restatement Credit Agreement.

SECTION 2. Conditions to Effectiveness. The transactions provided for in
Sections 3 and 4 hereof and the obligations of the Lenders to make Loans and
issue Letters of Credit under the Restated Credit Agreement shall become
effective on the date (the “Effective Date”) on which all the conditions
specified in Section 4.01 of the Restated Credit Agreement are satisfied (or
waived in accordance with Section 9.02 of the Restated Credit Agreement).

SECTION 3. Effective Date Transactions. On the Effective Date, immediately
preceding the effectiveness of the amendment and restatement provided for in
Section 4, each of the parties hereto irrevocably agrees that each of the
following shall occur without any additional conditions or actions of any party
hereto:

(i) Each Daylight Lender shall extend credit to the European J.V. and the
European J.V. shall borrow one or more Daylight Loans denominated in Euros in an
aggregate principal amount equal to such Lender’s Daylight Commitment. The
proceeds of such Daylight Loans shall be payable to JPMCB, which shall pay such
proceeds to the accounts set forth on Schedule 1. The provisions of Section 2.06
of the Restated Credit Agreement shall apply to the making of Daylight Loans on
the same basis as Borrowings. The European J.V. irrevocably directs the Existing
Administrative Agent to deliver all the proceeds of the borrowings under the
foregoing clause to JPMCB, and hereby irrevocably directs JPMCB to apply such
proceeds to prepay in full all the outstanding principal of any Revolving Loans
(as defined in the Pre-Restatement Credit Agreement) that remain outstanding at
such time, if any, together with all accrued and unpaid interest thereon and any
accrued and unpaid commitment fees with respect to the Revolving Commitments (as
defined in the Pre-Restatement Credit Agreement).

(ii) Immediately following the transactions provided for in paragraph (i) above,
all Revolving Lenders under the Pre-Restatement Credit Agreement shall transfer
their Revolving Commitments (as such term is defined in the Pre-Restatement
Credit Agreement) to JPMCB (which shall assume such commitments) pursuant to the
Master Assignment and Acceptance to be executed in the form attached hereto as
Exhibit A.

(iii) Immediately following the transactions provided for in paragraphs (i) and
(ii) above, JPMCB, as Majority Lender, irrevocably authorizes the Collateral
Agent to release the Collateral referred to in Schedule 2 and take such other
actions as are set forth in Schedule 2.

 

3



--------------------------------------------------------------------------------

SECTION 4. Amendment and Restatement; Borrowings on Effective Date. Each of the
parties hereto irrevocably agrees that each of the following shall occur on the
Effective Date, immediately after the effectiveness of the transactions
described in Section 3, without the satisfaction of any additional conditions or
any further actions of any party hereto; provided that for the purposes of
Section 4(i)(A), only the parties to the Credit Agreement shall agree to such
amendment and restatement, and, for the purposes of Section 4(i)(B), only the
Collateral Agent and each Credit Party shall agree to such amendment:

(i)(A) The Credit Agreement (including the Schedules and Exhibits thereto) shall
be amended and restated to read as set forth in Exhibit B attached hereto
(including the Schedules and Exhibits attached to such Exhibit B) and (B) the
Master Guarantee and Collateral Agreement (including the Schedules and Exhibits
thereto) shall be amended as follows:

 

  (1) Section 3.03(c) is hereby deleted and replaced with the provision
contained in Annex 2 hereto.

 

  (2) Section 3.03(d) is hereby deleted and replaced with the provision
contained in Annex 3 hereto.

 

  (3) Section 11.13(b) is hereby amended by inserting immediately after the
phrase “a Subsidiary shall automatically be released from its obligations as a
Grantor or Guarantor hereunder and under each Security Document” the phrase “and
from all its other subrogation and indemnity obligations arising (whether by law
or otherwise) in respect of this Agreement or any other Credit Document or any
payment made or other action taken under or in respect hereof or thereof”.

The New Administrative Agent is hereby directed to enter into such Credit
Documents and to take such other actions as may be required to give effect to
the transactions contemplated hereby.

(ii) Upon the effectiveness of the Restated Credit Agreement, JPMCB will be the
holder of all the Commitments. JPMCB, as the Lender holding all the Commitments,
irrevocably authorizes the Collateral Agent to take all the actions set forth in
Schedule 3 and any and all such other actions as the Collateral Agent shall deem
necessary or advisable in connection with any security interest granted under
the Security Documents in any Collateral and the rights of any Secured Party in
respect thereof.

 

4



--------------------------------------------------------------------------------

(iii) On the Effective Date and immediately following the effectiveness of the
Restated Credit Agreement, JPMCB (the “Assignor”) shall sell and assign, without
recourse and without any further action required on the part of any party, to
each lender set forth in Schedule 4 hereto (each, an “Assignee”), and each
Assignee shall purchase and assume, without recourse and without any further
action required on its part, from JPMCB effective as of the Effective Date, the
amounts of JPMCB’s ABT Commitment and German Commitment set forth in Schedule 4
and all related rights, interests and obligations under the Restated Credit
Agreement, the Amended MGCA (including, without limitation, the rights,
interests and obligations under Section 9.15 of the Restated Credit Agreement
and Section 11.16 of the Amended MGCA) and any other documents or instruments
delivered pursuant thereto (the rights and obligations sold and assigned
pursuant hereto being referred to herein collectively as the “Assigned
Interest”). Each Assignee hereby acknowledges receipt of a copy of the Restated
Credit Agreement. From and after the Effective Date (A) each Assignee shall be a
party to and be bound by the provisions of the Restated Credit Agreement and, to
the extent of the interests assigned by this paragraph (iii), have the rights
and obligations of an ABT Lender and German Lender thereunder and (B) JPMCB
shall, to the extent of the interests assigned by this Section, relinquish its
rights and be released from its obligations under the Restated Credit Agreement.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated by reference into this paragraph (iii) and
made a part of this Amendment Agreement as if set forth in this paragraph
(iii) in full. The Credit Parties consent to each assignment pursuant to this
paragraph (iii). The parties agree that (I) no recordation fee shall be payable
with respect to the foregoing assignments and (II) this Amendment Agreement
shall be an approved form of Assignment and Assumption for purposes of the
Restated Credit Agreement.

(iv) Notwithstanding any provision of this Amendment Agreement, the provisions
of Sections 2.12, 2.13, 2.14 and 9.03 of the Pre-Restatement Credit Agreement,
as in effect immediately prior to the Effective Date, will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Effective Date for the benefit of the
Lenders, including each Lender under the Pre-Restatement Credit Agreement that
will not be a Lender under the Restated Credit Agreement.

(v) In the event there are any Daylight Loans, immediately following the
transactions provided for in paragraph (ii) above, each Lender shall make to the
European J.V. and the European J.V. shall borrow, one or more Loans requested
pursuant to a Borrowing Request delivered by the European J.V. to the Existing
Administrative Agent prior to the date hereof. Such Revolving Loans shall have
the initial Interest Periods and be of the Types set forth in Schedule 5. The
European J.V. irrevocably directs that the borrowings set forth in this
paragraph (v), if any, be applied directly to prepay in full (and be netted
against) Daylight Loans extended to it, with any excess being delivered in
accordance with such Borrowing Request.

SECTION 5. Continuing Security. (a) Each Borrower, Grantor and Guarantor
confirms that (i) the security interests granted by it under the Security
Documents and in existence immediately prior to the Effective Date shall
continue in full

 

5



--------------------------------------------------------------------------------

force and effect on the terms of the respective Security Documents and (ii) on
the Effective Date the Obligations under the Restated Credit Agreement shall
constitute “Obligations” under the Amended MGCA and “secured obligations”
(however defined) under the other Security Documents (subject to any limitations
set forth in the Amended MGCA or such other Security Documents). Each party
hereto confirms that the intention of the parties is that each of the Credit
Agreement and the Master Guarantee and Collateral Agreement shall not terminate
on the Effective Date and shall continue in full force and effect as amended and
restated hereby (in the case of the Credit Agreement) and as amended hereby (in
the case of the Master Guarantee and Collateral Agreement).

(b) In case of any assignment or transfer of all or any part of the rights and
obligations, including by way of novation, of any Secured Party on the Effective
Date or at any other time under or in connection with the Restated Credit
Agreement or the Amended MGCA or any other agreements or instruments from time
to time giving rise to the Applicable Secured Obligations, the guarantees and
security interests under the Security Documents (including, without limitation,
those governed by Romanian law) will be preserved and will remain in full force
and effect for the benefit of any successors, assignees/transferees of the
respective Secured Party and the other Secured Parties.

SECTION 6. Applicable Law. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Amendment Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or
electronic (i.e., “pdf” or “tiff”) transmission shall be effective as delivery
of a manually executed counterpart of this Amendment Agreement. This Amendment
Agreement shall constitute a “Credit Document” for all purposes of the Restated
Credit Agreement and the other Credit Documents.

SECTION 8. Expenses. Goodyear and each Borrower agrees to reimburse the Existing
Administrative Agent and the New Administrative Agent for all reasonable
out-of-pocket expenses incurred by it in connection with this Amendment
Agreement, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, Allen & Overy LLP and other counsel for the Existing
Administrative Agent and the New Administrative Agent.

SECTION 9. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

PARTIES TO THE CREDIT AGREEMENT AND MASTER GUARANTEE AND COLLATERAL AGREEMENT

 

THE GOODYEAR TIRE & RUBBER COMPANY   by  

/s/ Tom Kaczynski

    Name:   Tom Kaczynski     Title:   Vice President and Treasurer GOODYEAR
DUNLOP TIRES EUROPE B.V.,   by  

/s/ Christopher K. Collins

    Name:   Christopher K. Collins     Title:   Attorney-in-fact GOODYEAR DUNLOP
TIRES GERMANY GMBH   by  

/s/ George Rietbergen

    Name:   George Rietbergen     Title:   Managing Director   by  

/s/ Evelyne Freitag

    Name:   Evelyne Freitag     Title:   Managing Director

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

GOODYEAR DUNLOP TIRES OPERATIONS S.A.,   by  

/s/ Christopher K. Collins

executed in the form of a notarial deed

    Name:   Christopher K. Collins     Title:   Attorney-in-fact

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as Administrative Agent under the Pre-Restatement
Credit Agreement and under the Restated Credit Agreement,   by  

/s/ Steven Connolly

    Name:   Steven Connolly     Title:   Authorised Signatory       Vice
President JPMORGAN CHASE BANK, N.A., individually, as Collateral Agent, Issuing
Bank and Swingline Lender under the Pre-Restatement Credit Agreement and under
the Restated Credit Agreement,   by  

/s/ Robert P. Kellas

    Name:   Robert P. Kellas     Title:   Executive Director

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS individually and as Issuing Bank,   by  

/s/ Christopher Sked

    Name:   Christopher Sked     Title:   Managing Director   by  

/s/ Brendan Heneghan

    Name:   Brendan Heneghan     Title:   Director

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

PARTIES TO THE MASTER GUARANTEE AND COLLATERAL

AGREEMENT (AND NOT PARTY TO THE CREDIT AGREEMENT)

 

4 FLEET GROUP GMBH,   by  

/s/ G. Zubanovic

    Name:   G. Zubanovic     Title:   Managing Director   by  

/s/ E. Hüffer

    Name:   E. Hüffer     Title:   Managing Director GD HANDELSSYSTEME GMBH,  
by  

/s/ G. Zubanovic

    Name:   G. Zubanovic     Title:   Managing Director   by  

/s/ E. Hüffer

    Name:   E. Hüffer     Title:   Managing Director GOODYEAR DUNLOP TIRES
FRANCE S.A.,   by  

/s/ Christopher K. Collins

    Name:   Christopher K. Collins     Title:   Attorney-in-fact GOODYEAR DUNLOP
TIRES AMIENS SUD S.A.S.,   by  

/s/ Christopher K. Collins

    Name:   Christopher K. Collins     Title:   Attorney-in-fact VULCO
DÉVELOPPEMENT S.A.,   by  

/s/ Christopher K. Collins

    Name:   Christopher K. Collins     Title:   Attorney-in-fact

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

GOODYEAR DUNLOP TYRES UK LIMITED,   by  

/s/ Christopher K. Collins

    Name:   Christopher K. Collins     Title:   Attorney-in-fact DUNLOP TYRES
LTD,   by  

/s/ Christopher K. Collins

    Name:   Christopher K. Collins     Title:   Attorney-in-fact CELERON
CORPORATION,   by  

/s/ Tom Kaczynski

    Name:   Tom Kaczynski     Title:   Vice President and Treasurer DIVESTED
COMPANIES HOLDING COMPANY,   by  

/s/ Steven M. Wilton

    Name:   Steven M. Wilton     Title:   Vice President, Treasurer and
Secretary   by  

/s/ Randall M. Loyd

    Name:   Randall M. Loyd     Title:   Vice President and Assistant Secretary

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

DIVESTED LITCHFIELD PARK PROPERTIES, INC.,   by  

/s/ Steven M. Wilton

    Name:   Steven M. Wilton     Title:   Vice President, Treasurer and
Secretary   by  

/s/ Randall M. Loyd

    Name:   Randall M. Loyd     Title:   Vice President and Assistant Secretary
GOODYEAR FARMS, INC.,   by  

/s/ Tom Kaczynski

    Name:   Tom Kaczynski     Title:   Vice President and Treasurer GOODYEAR
EXPORT INC.,   by  

/s/ Tom Kaczynski

    Name:   Tom Kaczynski     Title:   Vice President and Treasurer GOODYEAR
INTERNATIONAL CORPORATION,   by  

/s/ Tom Kaczynski

    Name:   Tom Kaczynski     Title:   Vice President and Treasurer GOODYEAR
WESTERN HEMISPHERE CORPORATION,   by  

/s/ Tom Kaczynski

    Name:   Tom Kaczynski     Title:   Vice President and Treasurer

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

T&WA, INC.,   by  

/s/ Tom Kaczynski

    Name:   Tom Kaczynski     Title:   Treasurer WINGFOOT COMMERCIAL TIRE
SYSTEMS, LLC,   by  

/s/ Tom Kaczynski

    Name:   Tom Kaczynski     Title:   Vice President and Treasurer GOODYEAR
CANADA INC.,   by  

/s/ Caroline Pajot

    Name:   Caroline Pajot     Title:   President   by  

/s/ Robin Hunter

    Name:   Robin Hunter     Title:   Secretary

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

AMENDMENT AND RESTATEMENT AGREEMENT



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

Bank of America, N.A.

  acting through its London branch   By:  

/s/ Susan M. Davis

    Name:   Susan M. Davis     Title:   Vice President   By:1  

 

    Name:       Title:  

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  
 

BCEE, Luxembourg

    By:  

/s/ Romain Wehles

      Name:   Romain Wehles       Title:   Director adjoint         Chef du
Department   Banque des Entreprises et du Sectour Public     By:1  

/s/ Nobby Brausch

      Name:   Nobby Brausch       Title:   Chef de service adjoint        
Service Credits aux Entreprises

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

Banque Internationale a Luxembourg

  societe anonyme   69, route d’Esch    L-2953 Luxembourg   By:  

/s/ Jeffrey Dentzer

    Name:   Jeffrey Dentzer     Title:   Senior Vice President   By:1  

/s/ Tom Lessel

    Name:   Tom Lessel     Title:   Managing Director

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

BARCLAYS BANK PLC

  By:  

/s/ Marguerite Sutton

    Name:   Marguerite Sutton     Title:   Vice President   By:1  

 

    Name:       Title:  

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

Citibank, N.A.

  By:  

/s/ Stephanie Bowker

    Name:   Stephanie Bowker     Title:   Director   By:1  

 

    Name:       Title:  

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

Commerzbank AG Filiale Luxemburg

  By:  

/s/ Andrea Stockemer

    Name:   Andrea Stockemer     Title:     By:1  

/s/ Antje Schnoor

    Name:   Antje Schnoor     Title:  

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

Credit Agricole Corporate and Investment Bank

  By:  

/s/ Blake Wright

    Name:   Blake Wright     Title:   Managing Director   By:1  

/s/ James Austin

    Name:   James Austin     Title:   Director

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

Deutsche Bank AG New York Branch

  By:  

/s/ Marcus Tarkington

    Name:   Marcus Tarkington     Title:   Director   By:  

/s/ Michael Shannon

    Name:   Michael Shannon     Title:   Vice President



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   

GOLDMAN SACHS BANK USA

  By:  

/s/ Ryan Durkin

    Name:   Ryan Durkin     Title:   Authorized Signatory  

By:1 

 

 

    Name:       Title:  

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   

HSBC BANK PLC

  By:  

/s/ William Rix

    Name:   William Rix     Title:   Associate Director   By:1  

/s/ Michael Trajkovski

    Name:   Michael Trajkovski     Title:   Associate

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:  

NATIXIS

30, avenue Pierre Mendes France - 75013 Paris

BP 4 - 75060 Paris Cedex 02

542 044 524 RCS Paris

  By:  

/s/ Regis Fargeat

    Name:   Regis Fargeat     Title:   Relationship Manager   By:1  

/s/ Regis Hervy

    Name:   Regis Hervy     Title:   Relationship Manager

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   

The Northern Trust Company

  By:  

/s/ John Di Legge

    Name:   John Di Legge     Title:   Vice President   By:1  

 

    Name:       Title:  

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   

UniCredit BankAG

  By:  

/s/ Dr. Peter Stopfer

    Name:   Dr. Peter Stopfer     Title:   Senior Vice President   By:1  

/s/ Merico Bauch

    Name:   Merico Bauch     Title:   Senior Associate

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Signature Page to be executed by Lenders

under the Restated Credit Agreement

 

SIGNATURE PAGE to the AMENDMENT AND RESTATEMENT AGREEMENT, in respect of (A) the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2011, as
amended, among THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE
B.V., GOODYEAR DUNLOP TIRES GERMANY GMBH, GOODYEAR DUNLOP TIRES OPERATIONS S.A.,
the Lenders parties thereto, J.P. MORGAN EUROPE LIMITED, as administrative
agent, and JPMORGAN CHASE BANK, N.A., as collateral agent and (B) the MASTER
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 31, 2003, as amended and
restated as of February 20, 2004, as further amended and restated as of April 8,
2005, as amended as of April 20, 2007 and as amended as of April 20, 2011 among
THE GOODYEAR TIRE & RUBBER COMPANY, GOODYEAR DUNLOP TIRES EUROPE B.V., the other
Subsidiaries of THE GOODYEAR TIRE & RUBBER COMPANY, identified as Grantors and
Guarantors therein and JPMORGAN CHASE BANK, N.A. as collateral agent. Lender:   

Wells Fargo Bank NA - London Branch

  By:  

/s/ Rebecca A.F. Stevenson

    Name:   Rebecca A.F. Stevenson     Title:   Vice President   By:1  

 

    Name:       Title:  

 

1  For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

Annex 1

THE GOODYEAR TIRE & RUBBER COMPANY

GOODYEAR DUNLOP TIRES EUROPE B.V.

GOODYEAR DUNLOP TIRES GERMANY GMBH

GOODYEAR DUNLOP TIRES OPERATIONS S.A.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

AS AMENDED AND RESTATED AS OF MAY 12, 2015

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment Agreement and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Restated Credit
Agreement or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of any Borrower, any of its
subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by any Borrower, any of
its subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2. Assignees. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Restated Credit Agreement and the Amended MGCA,
(ii) it satisfies the requirements, if any, specified in the Restated Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of each of the Restated Credit Agreement and
the Amended MGCA as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Restated Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, the Amended MGCA and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment Agreement and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the New Administrative



--------------------------------------------------------------------------------

Agent or any other Lender, and (v) attached to this Amendment Agreement is any
documentation required to be delivered by it pursuant to the terms of Sections
2.16 and 9.17 of the Restated Credit Agreement, duly completed and executed by
such Assignee; (b) agrees that (i) it will, independently and without reliance
on the New Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender, including Section 9.20 of the Restated Credit
Agreement; and (c) hereby directs the Collateral Agent to execute on its behalf
pursuant to the power of attorney granted to the Collateral Agent in
Section 9.18 of the Restated Credit Agreement a “New Secured Party’s Accession
Agreement” in the form of Schedule 3 to the German Security Trust Agreement.

2. Amended MGCA. Each Assignee, by executing and delivering this Amendment
Agreement, acknowledges receipt of a copy of the Amended MGCA and approves and
agrees to be bound by and to act in accordance with the terms and conditions of
the Amended MGCA and each other Security Document, specifically including
(i) the provisions of Section 5.03 of the Amended MGCA (governing the
distribution of proceeds realized from the exercise of remedies under the
Security Documents), (ii) the provisions of Article VI of the Amended MGCA
(governing the manner in which acts of the Secured Parties are to be evidenced
and the manner in which the amounts of the Obligations are to be determined at
any time), (iii) the provisions of Articles VIII and IX of the Amended MGCA
(relating to the duties and responsibilities of the Collateral Agent and
providing for the indemnification and the reimbursement of expenses of the
Collateral Agent by the Lenders) and (iv) the provisions of Section 11.13 of the
Amended MGCA (providing for releases of Guarantees of the Obligations and
releases of security interests in Collateral securing the Obligations).

3. Payments. From and after the Effective Date, the New Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to each Assignee for
amounts which have accrued from and after the Effective Date.

4. Foreign Law Provisions.

4.1. France. An assignment of rights will only be effective vis-à-vis the
Subsidiary Guarantors organized under the laws of the Republic of France if such
assignment is notified in France by bailiff (huissier) in accordance with
Article 1690 of the French Civil Code. Pursuant to clause 9.04(b)(vii) of the
Restated Credit Agreement (i) the European J.V. (or the New Administrative
Agent, at the expense of the European J.V.) shall carry out such notification
and (ii) if the assignment provided for in this Amendment Agreement is made
without the European J.V.’s consent, the New Administrative Agent shall provide
prompt written notice of the assignment to the European J.V.



--------------------------------------------------------------------------------

4.2. Luxembourg. An assignment of rights will only be effective vis-à-vis the
Subsidiary Guarantors organized under the laws of Luxembourg if such assignment
is notified or accepted in Luxembourg in accordance with Article 1690 of the
Luxembourg Civil Code. Each such Subsidiary Guarantor has acknowledged receipt
of such notice by its execution of this Amendment Agreement.

4.3 Italy. For the purposes of Italian law only, the assignment made under this
Amendment Agreement shall be deemed to constitute a cessione del contratto,
although it will not constitute a termination or a novation of the Credit
Agreement for purposes of New York law.

4.4. Romania. In case of any assignment or transfer of all or any part of the
rights and obligations, including by way of novation, of any Secured Party on
the Effective Date or at any other time under or in connection with the Restated
Credit Agreement or the Amended MGCA or any other agreements or instruments from
time to time giving rise to the Applicable Secured Obligations, the guarantees
and security interests under the Security Documents (including, without
limitation, those governed by Romanian law) will be preserved and will remain in
full force and effect for the benefit of any successors, assignees or
transferees of the respective Secured Party and the other Secured Parties.

4.5. Spain. In case of any assignment of all or any part of the rights and
obligations of any Secured Party on the Effective Date or at any other time
under the Restated Credit Agreement or the Amended MGCA or any other agreements
or instruments from time to time giving rise to the Applicable Secured
Obligations, the guarantees and security interests under the Security Documents
governed by Spanish law will be preserved and will remain in full force and
effect for the benefit of any successors or assignees of the respective Secured
Party and the other Secured Parties, in accordance with article 1,528 of the
Spanish Civil Code. The relevant successors or assignees accept the guarantees
and security interests created under the Security Documents governed by Spanish
law.

4.6. The Netherlands. WARNING: PLEASE NOTE THAT A TRANSFER OR ASSIGNMENT OF AN
AMOUNT LENT TO A DUTCH BORROWER MAY ONLY TAKE PLACE IF THE NEW LENDER IS A
NON-PUBLIC LENDER (AS DEFINED IN THE RESTATED CREDIT AGREEMENT).



--------------------------------------------------------------------------------

5. Affiliates. Each Assignee acknowledges that any Obligations in respect of any
Swap Agreement or cash management services, in each case provided by an
Affiliate of a Lender, will only constitute Obligations for the purpose of any
Security Document governed by the laws of a country other than the United States
of America if such Affiliate executes and delivers to the New Administrative
Agent an Affiliate Authorization in the form of Exhibit G to the Restated Credit
Agreement or any other form approved by the New Administrative Agent.



--------------------------------------------------------------------------------

Annex 2

(c) Notwithstanding any provisions to the contrary contained in this Agreement,
in respect of the obligations and liabilities of the Guarantors incorporated
under the laws of France (the “French Guarantors”) under this Article III, it is
understood that: (i) the obligations and liabilities of French Guarantors in
respect of the Obligations shall be limited in accordance with their respective
financial resources in the following manner: (A) the obligations and liabilities
of Goodyear Dunlop Tires France S.A. in respect of the Obligations shall be
limited to an aggregate amount not exceeding €87,250,000, (B) notwithstanding
the maximum amount set out in the agreement dated October 7, 2009 pursuant to
which Goodyear Dunlop Tires Amiens Sud S.A.S. became a French Guarantor, the
obligations and liabilities of Goodyear Dunlop Tires Amiens Sud S.A.S. in
respect of the Obligations shall be limited to an aggregate amount not exceeding
€40,612,000, (C) pursuant to the agreement dated July 30, 2014 pursuant to which
Vulco Développement S.A. became a French Guarantor, the obligations and
liabilities of Vulco Développement S.A. in respect of the Obligations shall be
limited to an aggregate amount not exceeding €470,883 and (D) the obligations
and liabilities of any other Person becoming a French Guarantor in respect of
the Obligations shall be limited to an aggregate amount not exceeding the amount
indicated as such maximum amount in the agreement pursuant to which such Person
shall become a French Guarantor.



--------------------------------------------------------------------------------

Annex 3

(d) German limitations

(i) In the case of a Guarantor established in Germany as a limited liability
company (Gesellschaft mit beschränkter Haftung) (a “German GmbH Guarantor”), or
as a limited partnership (Kommanditgesellschaft) with a limited liability
company (Gesellschaft mit beschränkter Haftung) as sole general partner (a
“German GmbH & Co. KG Guarantor” and, together with any German GmbH Guarantor, a
“German Guarantor”), the enforcement against such German Guarantor of any and
all claims arising under this Article III shall be limited, if and to the extent
that under this Article III the relevant German Guarantor guarantees obligations
of any of the German Guarantor’s affiliated companies (verbundenes Unternehmen)
within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than any of the German Guarantor’s subsidiaries), if and
to the extent that:

 

  (A) the enforcement of the Guarantee would cause the German Guarantor’s, or,
where the Guarantor is a German GmbH & Co. KG Guarantor, its general partner’s,
assets (the calculation of which shall include all items set forth in § 266(2) A
(except to the extent that they are subject to the restrictions on distribution
set forth in § 268(8) of the German Commercial Code (Handelsgesetzbuch)), B, C,
D (except to the extent that they are subject to the restrictions on
distribution set forth in § 268(8) of the German Commercial Code
(Handelsgesetzbuch)) and E of the German Commercial Code (Handelsgesetzbuch)
less the German Guarantor’s, or, where the Guarantor is a German GmbH & Co. KG
Guarantor, its general partner’s, liabilities (the calculation of which shall
include all items set forth in § 266(3) B, C, D and E of the German Commercial
Code (Handelsgesetzbuch))) (the “Net Assets”) to be less than its respective
registered share capital (Stammkapital) (Begründung einer Unterbilanz); or

 

  (B) (if the German Guarantor’s, or in the case of a German GmbH & Co. KG
Guarantor, its general partner’s, Net Assets are already less than its
respective share capital (Stammkapital)) the enforcement of the Guarantee would
cause such deficit to be further reduced (Vertiefung einer Unterbilanz).

(ii) For the purposes of such calculation the following balance sheet items
shall be adjusted as follows:

 

  (A) if the registered share capital of the German Guarantor, or, where the
guarantor is a German GmbH & Co KG Guarantor, of its general partner, is not
fully paid up (nicht voll eingezahlt), the relevant amount which is not paid up
shall be deducted from the registered share capital;



--------------------------------------------------------------------------------

  (B) the amount of any increase after the date of this Agreement of the German
Guarantor’s, or, where the guarantor is a German GmbH & Co KG Guarantor, its
general partner’s registered share capital which has been effected in breach of
any term of any Loan Document without the prior written consent of the
Administrative Agent shall be deducted from the registered share capital; and

 

  (C) loans and other contractual liabilities incurred by the German Guarantor
or, where the guarantor is a German GmbH & Co KG Guarantor, its general partner,
in breach of any term of any Loan Document shall be disregarded.

(iii) In addition, in case of an enforcement of the guarantee granted under this
Article III, the German GmbH Guarantor or, in the case of a German GmbH & Co. KG
Guarantor, its general partner and the German GmbH & Co. KG Guarantor, shall
realize, to the extent legally permitted and, in respect of the German GmbH
Guarantor’s, or in the case of a German GmbH & Co. KG Guarantor its general
partner’s and the German GmbH & Co. KG Guarantor’s, business, commercially
justifiable, in a situation where the German GmbH Guarantor, or in the case of a
German GmbH & Co. KG Guarantor its general partner and the German GmbH & Co. KG
Guarantor, does not have sufficient assets to maintain its registered share
capital, any and all of its assets that are shown in the balance sheet with a
book value (Buchwert) that is significantly lower than the market value of such
assets if such assets are not necessary for the German GmbH Guarantor’s, or in
the case of a German GmbH & Co. KG Guarantor its general partner’s and the
German GmbH & Co. KG Guarantor’s, business (betriebsnotwendig).

(iv) The enforcement of the Guarantee shall be excluded pursuant to
Section 3.03(d)(i) above if no later than fifteen (15) Business Days following a
demand by the Administrative Agent to make a payment under the Guarantee, the
managing directors on behalf of the German Guarantor have confirmed in writing
to the Administrative Agent:

 

  (A) to what extent the Guarantee granted hereunder is an up-stream or
cross-stream guarantee as described in Section 3.03(d)(i) above; and

 

  (B) which amount of such cross-stream and/or up-stream guarantee cannot be
enforced as it would cause the Net Assets of the German Guarantor, or, where the
guarantor is a German GmbH & Co KG Guarantor, its general partner to be less
than its respective registered share capital (taking into account the
adjustments set out in Section 3.03(d)(ii) above and any amounts realized
pursuant to Section 3.03(d)(iii) above),



--------------------------------------------------------------------------------

(the “Management Determination”) and such confirmation is supported by a
reasonably satisfactory calculation and up-to-date balance sheet of the relevant
German Guarantor, provided that the Administrative Agent shall in any event be
entitled to enforce the Guarantee for any amounts where such enforcement would,
in accordance with the Management Determination, not cause the German
Guarantor’s, or, where the guarantor is a German GmbH & Co KG Guarantor, its
general partner’s Net Assets to be less than (or to fall further below) the
amount of its respective registered share capital (in each case as calculated
and adjusted in accordance with Sections 3.03(d)(ii) and (iii) above).

(v) If the Administrative Agent disagrees with the Management Determination,
each of the Administrative Agent and the relevant German Guarantor may request
within fifteen (15) Business Days of the date of delivery of the Management
Determination that the Administrative Agent and the relevant German Guarantor
instruct a firm of auditors of international standing and reputation to
determine, within forty-five (45) Business Days (or such longer period as has
been agreed between the German Guarantor and the Administrative Agent) from the
date of such request, the value of available Net Assets (the “Auditor’s
Determination”). If the Administrative Agent and that German Guarantor do not
agree on the appointment of a joint auditor within fifteen (15) Business Days
from the date of the request, the Administrative Agent shall be entitled to
appoint independent auditors of international standing and reputation in its
sole discretion. The amount determined as available in the Auditor’s
Determination shall be (except for manifest error) binding for all Parties. The
costs of the Auditor’s Determination shall be borne by the relevant German
Guarantor.

(vi) If and to the extent that the guarantee has been enforced without regard to
the limitation set forth in Section 3.03 (d)(i) above and the amount of the
available Net Assets pursuant to an Auditor’s Determination delivered in line
with Section 3.03 (d)(v) above is lower than the amount enforced previously, the
Administrative Agent shall upon written demand of the relevant German Guarantor
to the Administrative Agent repay any amount (if, and to the extent, already
paid to and received by the Administrative Agent), up to and including the
amount calculated in the Auditor’s Determination calculated as of the date the
demand under the relevant guarantee was made and in accordance with Sections
3.03(d)(ii) and (iii) above.

(vii) If, pursuant to the Auditor’s Determination, the amount of the available
Net Assets is higher than set out in the Management Determination, the relevant
German Guarantor shall pay such amount to the Administrative Agent within five
(5) Business Days after receipt of the Auditor’s Determination.

(viii) The limitations set out in this Section 3.03(d) shall not apply (or, as
the case may be, shall cease to apply):

 

  (A)

if and to the extent the relevant German Guarantor guarantees any amounts
borrowed under this Agreement which are lent, on-lent or otherwise



--------------------------------------------------------------------------------

  passed on to such German Guarantor and/or, in case of a German GmbH & Co KG
Guarantor, its general partner or any of its respective Subsidiaries to the
extent that any such amount is still outstanding at the time any demand under
this guarantee is made against that German Guarantor (provided that the relevant
German Guarantor must prove (Beweislast) that or to which extent such amounts
have been thus lent, on-lent or otherwise passed on and are still outstanding);

 

  (B) if and to the extent the enforcement of the Guarantee will result in a
fully valuable recourse claim (vollwertiger Gegenleistungs- oder
Rückgewährsanspruch) of the German Guarantor within the meaning of § 30(1)
sentence 2 of the German Act on Limited Liability Companies (GmbH-Gesetz)
against the Credit Party whose obligations are guaranteed under the Guarantee;

 

  (C) if and when a domination agreement (Beherrschungsvertrag) and/or a profit
absorption agreement (Gewinnabführungsvertrag) (either directly or through a
chain of domination and/or profit absorption agreements) is or becomes effective
between the relevant German Guarantor (and, in case of a German GmbH & Co KG
Guarantor, its general partner) and:

 

  I. in case the German Guarantor (and, in case of a German GmbH & Co KG
Guarantor, its general partner) is a Subsidiary of the relevant Credit Party
whose obligations are guaranteed under the Guarantee, that Credit Party or a
direct or indirect shareholder of that Credit Party; or

 

  II. in case the German Guarantor (and, in case of a German GmbH & Co KG
Guarantor, its general partner) is a sister company of the relevant Credit Party
whose obligations are guaranteed under the Guarantee, any joint (direct or
indirect) parent company of the German Guarantor (and, in case of a German
GmbH & Co KG Guarantor, its general partner) and that Credit Party

as dominating entity (beherrschendes Unternehmen), provided the relevant German
Guarantor (or, in case of a German GmbH & Co KG Guarantor, its general partner)
has under such domination and or profit absorption agreement a fully valuable
(werthaltig) compensation claim against the dominating entity; or

 

  (D)

if and to the extent for any other reason (including, without limitation, as a
result of a change in the relevant rules of law) the deficit (Unterbilanz)
referred to in Section 3.03(d)(i) above does not constitute a breach of the
German Guarantor’s or, where the guarantor is a German GmbH & Co KG Guarantor,
its general partner’s obligations to maintain its registered share



--------------------------------------------------------------------------------

  capital pursuant to §§ 30 et seq. of the German Act on Limited Liability
Companies (GmbH-Gesetz), each as amended, supplemented and/or replaced from time
to time.



--------------------------------------------------------------------------------

Schedule 1 to

Amendment and Restatement

Agreement

 

Daylight Lenders

   Daylight Loans  

Bank of America, N.A.

   € 0   

Banque et Caisse d’Epargne de l’Etat, Luxembourg

     0   

Banque Internationale à Luxembourg société anonyme

     0   

Barclays Bank PLC

     0   

BNP Paribas

     0   

Citibank, N.A.

     0   

Commerzbank Aktiengesellschaft, Filiale Luxemburg

     0   

Credit Agricole Corporate and Investment Bank

     0   

Deutsche Bank AG, New York Branch

     0   

Goldman Sachs Bank USA

     0   

HSBC Bank PLC

     0   

JPMorgan Chase Bank, N.A.

     0   

Natixis

     0   

The Northern Trust Company

     0   

UniCredit Bank AG

     0   

Wells Fargo Bank, N.A., London Branch

     0      

 

 

 

Total

   € 0      

 

 

 

 

Account:    J.P. Morgan AG, Frankfurt (CHASDEFX) Favor:    J.P. Morgan Europe
Limited (CHASGB22) Account:    DE93501108006001600037 Reference:    Goodyear
Loan Repayment



--------------------------------------------------------------------------------

Schedule 2 to

Amendment and Restatement

Agreement

 

Jurisdiction

  

Collateral to be released

France    Release document relating to the French mortgage granted by Goodyear
Dunlop Tires France S.A. over the plots (parcelles) numbered KT 205, located at
80, avenue Roger Dumoulin, Amiens, France, and KT 206, located at 151, rue de
Poulainville, Amiens, France.



--------------------------------------------------------------------------------

Schedule 3 to

Amendment and Restatement

Agreement

 

Country

  

Actions to be taken while JPMCB is the holder of all Commitments

France    French mortgage amendment. Romania   

(i) Notarized and apostilled power of attorney from JPMorgan Chase Bank, N.A.
for registration of the Third Additional Act with the Electronic Archive (all
the Lenders included in the Annex to the Third Additional Act will be registered
and the existing registration will be updated accordingly).

 

(ii) Notarized and apostilled secretary certificate, indicating the powers of
the representatives of JPMCB signing the power of attorney at point (i) above.



--------------------------------------------------------------------------------

Schedule 4 to

Amendment and Restatement

Agreement

Assigned Interests

(expressed in principal amount for each facility)

 

Assignor

  All Borrower
Tranche
Commitments     Percentage of Total
All Borrower Tranche
Commitments     German Tranche
Commitments     Percentage of Total
German Tranche
Commitments    

Assignee

JPMorgan Chase Bank N.A.

  € 30,909,090.93        7.27 %    € 9,090,909.07        7.27 %   

BNP Paribas

JPMorgan Chase Bank N.A.

    30,909,090.91        7.27 %      9,090,909.09        7.27 %   

Citibank, N.A.

JPMorgan Chase Bank N.A.

    30,909,090.91        7.27 %      9,090,909.09        7.27 %   

Credit Agricole Corporate and Investment Bank

JPMorgan Chase Bank N.A.

    30,909,090.91        7.27 %      9,090,909.09        7.27 %   

Deutsche Bank AG, New York Branch

JPMorgan Chase Bank N.A.

    30,909,090.91        7.27 %      9,090,909.09        7.27 %   

HSBC Bank PLC

JPMorgan Chase Bank N.A.

    27,045,454.54        6.36 %      7,954,545.46        6.36 %   

Bank of America, N.A.

JPMorgan Chase Bank N.A.

    27,045,454.54        6.36 %      7,954,545.46        6.36 %   

Barclays Bank PLC

JPMorgan Chase Bank N.A

    27,045,454.54        6.36 %      7,954,545.46        6.36 %   

Goldman Sachs Bank USA

JPMorgan Chase Bank N.A.

    27,045,454.54        6.36 %      7,954,545.46        6.36 %   

Natixis

JPMorgan Chase Bank N.A.

    27,045,454.54        6.36 %      7,954,545.46        6.36 %   

UniCredit Bank AG

JPMorgan Chase Bank N.A.

    27,045,454.54        6.36 %      7,954,545.46        6.36 %   

Wells Fargo Bank, N.A., London Branch

JPMorgan Chase Bank N.A.

    19,318,181.82        4.55 %      5,681,818.18        4.55 %   

Banque et Caisse d’Epargne de l’Etat, Luxembourg

JPMorgan Chase Bank N.A.

    19,318,181.82        4.55 %      5,681,818.18        4.55 %   

Banque Internationale à Luxembourg société anonyme

JPMorgan Chase Bank N.A.

    19,318,181.82        4.55 %      5,681,818.18        4.55 %   

Commerzbank Aktiengesellschaft, Filiale Luxemburg

JPMorgan Chase Bank N.A.

    19,318,181.82        4.55 %      5,681,818.18        4.55 %   

The Northern Trust Company

 

 

 

   

 

 

   

 

 

   

 

 

   

Subtotal

  € 394,090,909.07        92.73 %    € 115,909,090.93        92.73 %     

 

 

   

 

 

   

 

 

   

 

 

        30,909,090.93        7.27 %      9,090,909.07        7.27 %   

JPMorgan Chase Bank N.A.

 

 

 

   

 

 

   

 

 

   

 

 

   

Total

  € 425,000,000.00        100.00 %    € 125,000,000.00        100.00 %   



--------------------------------------------------------------------------------

Schedule 5 to

Amendment and Restatement

Agreement

Interest Periods and Types of Loans

 

Interest Period:    None. Type:    None.



--------------------------------------------------------------------------------

EXECUTION VERSION

MASTER ASSIGNMENT AND ACCEPTANCE

May 12, 2015

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 20, 2011 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among The Goodyear Tire & Rubber Company;
Goodyear Dunlop Tires Europe B.V.; Goodyear Dunlop Tires Germany GmbH; Goodyear
Dunlop Tires Operations S.A.; the Lenders party thereto; J.P. Morgan Europe
Limited, as Administrative Agent, and JPMorgan Chase Bank, N.A., as Collateral
Agent. Capitalized terms used but not defined herein shall have the meanings
specified in the Credit Agreement. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Master Assignment and Acceptance as if set
forth herein in full.

The Lenders listed on the signature pages hereof under the caption “Assignors”
(the “Assignors”), the Credit Parties and JPMorgan Chase Bank, N.A. (in its
capacity as a Lender, the “Assignee”) agree as follows:

1. For an agreed consideration, each Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from each Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Assignment Date as
contemplated below, (i) all of such Assignor’s rights and obligations in its
capacity as a Revolving Lender under the Credit Agreement, the Guarantee and
Collateral Agreement referred to therein (the “Guarantee and Collateral
Agreement”) and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest set forth on Schedule 1
hereto for such Assignee (including, without limitation, the interests set forth
on Schedule 1 in the Revolving Commitments of such Assignor on the Assignment
Date) and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other rights of such Assignor (each, in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, the Guarantee and Collateral
Agreement and any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is made by each Assignor without recourse to such Assignor and,
except as expressly provided in this Master Assignment and Acceptance, without
representation or warranty by any Assignor.

2. Notwithstanding any provision of this Master Assignment and Acceptance, each
Borrower and each other Credit Party agrees that the provisions of



--------------------------------------------------------------------------------

Sections 2.12, 2.13, 2.14 and 9.03 of the Credit Agreement, as in effect
immediately prior to the Assignment Date, will continue to be effective for the
benefit of each Assignor as to all matters arising out of or in any way related
to facts or events existing or occurring prior to the Assignment Date.

3. Each party hereto represents and warrants to each other party that:

(a) the execution, delivery and performance of this Master Assignment and
Acceptance are within such party’s powers and have been duly authorized; and

(b) this Master Assignment and Acceptance has been duly executed and delivered
by such party and constitutes a legal, valid and binding obligation of such
party, enforceable, and effective to transfer the interests purported to be
transferred by such party hereunder, in accordance with its terms.

4. This Master Assignment and Acceptance is an approved form of Assignment and
Assumption for purposes of the Credit Agreement. The parties agree that no
recordation fee shall be payable with respect to the foregoing assignments.

5. This Master Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

Date of Assignment: May 12, 2015

Effective Date of Assignment (“Assignment Date”): May 12, 2015



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Master Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers.

 

Consented to: THE GOODYEAR TIRE & RUBBER COMPANY,   by  

 

    Name:     Title: Consented to: GOODYEAR DUNLOP TIRES EUROPE B.V.,   by  

 

    Name:     Title: Consented to: GOODYEAR DUNLOP TIRES GERMANY GMBH,   by  

 

    Name:     Title:   by  

 

    Name:     Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

Consented to: GOODYEAR DUNLOP TIRES OPERATIONS S.A.,   by  

 

    Name:     Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

Consented to and Accepted: J.P. MORGAN EUROPE LIMITED, individually and as
Administrative Agent,   by  

 

    Name:     Title: Consented to and Accepted: JPMORGAN CHASE BANK, N.A.
individually, as Issuing Bank, as Collateral Agent and as Assignee,   by  

 

    Name:     Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

Consented to and Accepted: BNP PARIBAS individually and as Issuing Bank,   by  

 

    Name:     Title:   by  

 

    Name:     Title:

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

The terms set forth in this Master Assignment and Acceptance are hereby agreed
to:

 

ASSIGNOR:  

 

  ,  

  by  

 

    Name:       Title:      

 

    Name:       Title:  

 

GOODYEAR DUNLOP TIRES EUROPE B.V.

MASTER ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

Annex 1

THE GOODYEAR TIRE & RUBBER COMPANY

GOODYEAR DUNLOP TIRES EUROPE B.V.

GOODYEAR DUNLOP TIRES GERMANY GMBH

GOODYEAR DUNLOP TIRES OPERATIONS S.A.

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

DATED AS OF APRIL 20, 2011

STANDARD TERMS AND CONDITIONS FOR

MASTER ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Master Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by any
Borrower, any of its subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Master Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement and the
Guarantee and Collateral Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Assignment Date, it shall be bound by the provisions of each of the Credit
Agreement and the Guarantee and Collateral Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, the Guarantee and Collateral Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Master Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Master
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of Sections 2.17 and 9.17 of the Credit Agreement; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Assignor or any other Lender, and based on such
documents



--------------------------------------------------------------------------------

and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Documents are required to be performed by it as
a Lender.

2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to each Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.

3. Collateral Agreement. The Assignee, by executing and delivering this Master
Assignment and Acceptance, acknowledges receipt of a copy of the Guarantee and
Collateral Agreement and approves and agrees to be bound by and to act in
accordance with the terms and conditions of the Guarantee and Collateral
Agreement and each other Security Document, specifically including (i) the
provisions of Section 5.03 of the Guarantee and Collateral Agreement (governing
the distribution of proceeds realized from the exercise of remedies under the
Security Documents), (ii) the provisions of Article VI of the Guarantee and
Collateral Agreement (governing the manner in which acts of the Secured Parties
are to be evidenced and the manner in which the amounts of the Obligations are
to be determined at any time), (iii) the provisions of Articles VIII and IX of
the Guarantee and Collateral Agreement (relating to the duties and
responsibilities of the Collateral Agent and providing for the indemnification
and the reimbursement of expenses of the Collateral Agent by the Lenders) and
(iv) the provisions of Section 11.13 of the Guarantee and Collateral Agreement
(providing for releases of Guarantees of the Obligations and releases of
security interests in Collateral securing the Obligations).

4. Foreign Law Provisions.

4.1. France. An assignment of rights will only be effective vis-à-vis the
Subsidiary Guarantors organized under the laws of the Republic of France if such
assignment is notified in France by bailiff (huissier) in accordance with
Article 1690 of the French Civil Code. Pursuant to clause 9.04(b)(vii) of the
Credit Agreement (i) the European J.V. (or the Administrative Agent, at the
expense of the European J.V.) shall carry out such notification and (ii) if the
assignment provided for in this Master Assignment and Acceptance is made without
the European J.V.’s consent, the Administrative Agent shall provide prompt
written notice of the assignment to the European J.V.

4.2. Italy. For the purposes of Italian law only, the assignment made under this
Master Assignment and Acceptance shall be deemed to constitute a cessione del
contratto, although it will not constitute a termination or a novation of the
Credit Agreement for purposes of New York law.

4.3 Luxembourg. An assignment of rights will only be effective vis-à-vis the
Subsidiary Guarantors organized under the laws of Luxembourg if such assignment
is notified or accepted in Luxembourg in accordance with Article 1690 of the
Luxembourg Civil Code. Each such Subsidiary Guarantor has acknowledged receipt
of such notice by its execution of the Amendment and Restatement Agreement
entered into in connection with the effectiveness of this Master Assignment and
Acceptance.



--------------------------------------------------------------------------------

4.4 Romania. In case of any assignment or transfer of all or any part of the
rights and obligations, including by way of novation, of any Secured Party on
the Assignment Date or at any other time under or in connection with the Credit
Agreement or the Guarantee and Collateral Agreement or any other agreements or
instruments from time to time giving rise to the Applicable Secured Obligations,
the guarantees and security interests under the Security Documents (including,
without limitation, those governed by Romanian law) will be preserved and will
remain in full force and effect for the benefit of any successors,
assignees/transferees of the respective Secured Party and the other Secured
Parties.

4.5. Spain. In case of any assignment of all or any part of the rights and
obligations of any Secured Party on the Assignment Date or at any other time
under the Credit Agreement or the Guarantee and Collateral Agreement or any
other agreements or instruments from time to time giving rise to the Applicable
Secured Obligations, the guarantees and security interests under the Security
Documents governed by Spanish law will be preserved and will remain in full
force and effect for the benefit of any successors or assignees of the
respective Secured Party and the other Secured Parties, in accordance with
article 1,528 of the Spanish Civil Code. The relevant successors or assignees
accept the guarantees and security interests created under the Security
Documents governed by Spanish law.

4.6. The Netherlands. WARNING: PLEASE NOTE THAT A TRANSFER OR ASSIGNMENT OF AN
AMOUNT LENT TO A DUTCH BORROWER MAY ONLY TAKE PLACE IF THE NEW LENDER IS A
NON-PUBLIC LENDER (AS DEFINED IN THE AMENDED AND RESTATED CREDIT AGREEMENT DATED
AS OF MAY 12, 2015).

5. Affiliates. The Assignee acknowledges that any Obligations in respect of any
Swap Agreement or cash management services, in each case provided by an
Affiliate of a Lender, will only constitute Obligations for the purpose of any
Security Document governed by the laws of a country other than the United States
of America if such Affiliate executes and delivers to the Administrative Agent
an Affiliate Authorization in the form of Exhibit G to the Credit Agreement or
any other form approved by the Administrative Agent.

6. General Provisions. This Master Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Master Assignment and Acceptance may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Master
Assignment and Acceptance by facsimile or electronic (i.e., “pdf” or “tiff”)
transmission shall be effective as delivery of a manually executed counterpart
of this Master Assignment and Acceptance.



--------------------------------------------------------------------------------

Schedule 1 to Master Assignment and Acceptance

Assigned Interests

(expressed in principal amount for each facility)

 

Lender/Assignor

   All Borrower
Tranche
Commitments      Percentage of
Total
All Borrower
Tranche
Commitments     German
Tranche
Commitments      Percentage of
Total
German
Tranche
Commitments    

Assignee

Bank of America, N.A.

   € 19,500,000.00         6.5000 %    € 6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

Barclays Bank PLC

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

Banque International à Luxembourg société anonyme

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

BNP Paribas

     24,000,000.00         8.0000 %      8,000,000.00         8.0000 %   

JPMorgan Chase Bank, N.A.

Citibank, N.A.

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

Commerzbank Aktiengesellschaft

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

Credit Agricole Corporate and Investment Bank

     24,000,000.00         8.0000 %      8,000,000.00         8.0000 %   

JPMorgan Chase Bank, N.A.

Deutsche Bank AG New York Branch

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

Goldman Sachs Credit Partners L.P.

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

HSBC Bank PLC

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

Morgan Stanley Bank, N.A.

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

Natixis

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

The Northern Trust Company

     12,750,000.00         4.2500 %      4,250,000.00         4.2500 %   

JPMorgan Chase Bank, N.A.

UniCredit Bank Slovakia a.s.

     19,500,000.00         6.5000 %      6,500,000.00         6.5000 %   

JPMorgan Chase Bank, N.A.

  

 

 

    

 

 

   

 

 

    

 

 

   

Subtotal

   € 275,250,000.00         91.7500 %    € 91,750,000.00         91.7500 %      

 

 

    

 

 

   

 

 

    

 

 

   

JPMorgan Chase Bank N.A.

     24,750,000.00         8.2500 %      8,250,000.00         8.2500 %      

 

 

    

 

 

   

 

 

    

 

 

   

Total

   € 300,000,000.00         100.0000000 %    € 100,000,000.00        
100.0000000 %   